Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Enzo news release Enzo Biochem, Inc. 527 Madison Avenue New York, NY 10022 FOR IMMEDIATE RELEASE ENZO BIOCHEM REPORTS RECORD FISCAL 2 Q4 Revenues Increase 16% as Revenue Increases at Enzo Clinical Labs and Enzo Life Sciences; Gross Profit Rises 19% NEW YORK, NY, October 14, 2009 Enzo Biochem, Inc. (NYSE:ENZ) today reported a 16% increase in total operating revenue, to $24.5 million, and a 19% increase in gross profit, to $10.6 million, for the fourth fiscal quarter ended July 31, over the comparable quarter last year. The gains reflected double-digit revenue increases at both its Life Sciences and Clinical Labs divisions. Enzo Biochem is a vertically integrated biotechnology company engaged in the research, development, manufacture, licensing and marketing of innovative health care products, platforms and services based on molecular and cellular technologies. Fourth quarter revenues rose 16% at Enzo Life Sciences due to greater product sales, as well as acquisitions, and 15% at Enzo Clinical Labs, which benefited from higher testing throughput. Royalty and license fee revenues were up 19%, a new record. The net loss was $5.3 million or ($0.14) per share, compared to a year ago net loss of $3.3 million, or ($0.09) per share. The quarters results were impacted by higher selling, general and administrative expenses amounting to 48% of net operating revenues, compared to 42% a year ago. Increases were noted in selling, general and administrative, including expenses from Assay Designs acquired in March 2009, higher level of sales, non-recurring accounting expenses associated with a review of historical financial information in the quarter, the provision for uncollectible accounts receivable of $0.6 million, as well as reduced interest income of $0.4 million. Other non-cash (pre-tax) expenses related to purchase accounting adjustments for inventory amounted to $0.4 million and depreciation and amortization amounted to $1.1 million. The Companys finances remain strong. As of July 31, 2009 working capital was $60.5 million and cash and short term investments totaled $50.2 million. There is no debt. Fiscal 2009 was a transformational year for Enzo, said Barry Weiner, Enzos President This process is continuing, as we move aggressively to benefit from an expanded life sciences platform and broaden our clinical lab activities both from deeper market penetration and new molecular and other higher margin diagnostic capabilities. Integration of recent acquisitions in Life Sciences and the incorporation of new products into our highly effective electronic marketing and distribution platform will result in greater efficiency and higher margins. At Enzo Clinical Labs, a new experienced senior management team, along with upgrades to the main laboratory facility, is allowing us to expand our test menu into new areas, including molecular genetics, specialized endocrine testing and oncology. The result is that we have a highly motivated marketing team that is helping to attract new physician clients in a broader geographic area surrounding metropolitan New York, factors reflected in the increased testing volume experienced in the fourth quarter. Enzo Therapeutics recent cooperative research and development agreement with the National Institutes of Health to conduct a human clinical trial of Optiquel, Enzos oral, proprietary therapeutic for chronic autoimmune uveitis, is likewise reflective of our strategic direction. We are committed to minimizing internal funding of our various clinical projects and wherever possible venture or partner with others to effectively achieve their realizations.
